          Case 1:19-cv-00109-SM Document 59 Filed 07/07/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

                                                    )
MARK ANDERSON,                                      )
                                                    )
               Plaintiff,                           )
                                                    )
               v.                                   )         Civil Action No. 1:19-cv-109-SM
                                                    )
TRUSTEES OF DARTMOUTH COLLEGE,                      )
                                                    )
               Defendant.                           )
                                                    )

    DEFENDANT TRUSTEES OF DARTMOUTH COLLEGE’S MEMORANDUM
   REGARDING ITS PRODUCTION OF DOCUMENTS FOR IN CAMERA REVIEW

       On June 24, 2020 the Court issued an Endorsed Order granting in part Plaintiff Mark

Anderson’s motion to compel, ECF No. 35. The Court ordered Defendant Trustees of

Dartmouth College (“Dartmouth”) to “file (electronically) and under seal the items not yet

produced” reflected in its privilege log, for in camera review by the Court. Endorsed Order, July

24, 2020. The purpose of this Memorandum is to aid the Court in its review of those documents

by describing its electronic production and the basis for Dartmouth’s position that these items are

protected by attorney-client privilege.

       The attorney-client privilege “protects communications made in confidence by a client

and a client’s employees to an attorney, acting as an attorney, for the purpose of obtaining legal

advice.” Mississippi Pub. Employees’ Ret. Sys. v. Bos. Sci. Corp., 649 F.3d 5, 30 (1st Cir. 2011);

see also Kraft v. Mayer, No. 10-CV-164-PB, 2011 WL 1884769, at *1 (D.N.H. May 18, 2011)

(noting the privilege applies to “communications relating to” the purpose of seeking legal advice

“from a professional legal adviser in his capacity as such”). It “exists to protect not only the

giving of professional advice to those who can act on it but also the giving of information to the
          Case 1:19-cv-00109-SM Document 59 Filed 07/07/20 Page 2 of 4




lawyer to enable him to give sound and informed advice.” Upjohn Co. v. United States, 449 U.S.

383, 390 (1981). Although Upjohn concerned a corporation, the Court’s observation that in

“light of the vast and complicated array of regulatory legislation confronting the modern

corporation, corporations, unlike most individuals, constantly go to lawyers to find out how to

obey the law,” also applies to institutions of higher education. Id. at 392 (quotation and citation

omitted); see also United States v. Massachusetts Inst. of Tech., 129 F.3d 681, 684 (1st Cir.

1997) (explaining that “by safeguarding communications between lawyer and client, [the

privilege] encourages disclosures by client to lawyer that better enable the client to conform his

conduct to the requirements of the law and to present legitimate claims or defenses when

litigation arises”). The employees responsible for student disciplinary proceedings routinely

went to Dartmouth’s in-house lawyers to find out how to comply with laws and regulations

embodied in internal Dartmouth policies.

       Dartmouth will transmit to the Court a USB drive containing 6 files. First, Dartmouth

has included a privilege log with Bates numbers corresponding to the pages of the complete

production. This file is titled “Privilege Log” and is 25 pages. Second, the drive includes a PDF

file titled “Privileged Email and Attachments – Complete,” which contains every entry on the

privilege log and is 4,582 pages. This file contains the emails, as well as attachments to those

emails, in chronological order. Any attachment immediately follows the email. Third,

Dartmouth has sorted the emails without their attachments into the four groups described in its

Opposition to Plaintiff’s Motion to Compel on this topic, ECF No. 37. Briefly, there are emails

in which an attorney in the Office of the General Counsel provided legal advice to another

Dartmouth employee outside of the Office of the General Counsel or discussed advice to provide

internally among the in-house attorneys (“Group 1”). The attorneys who are most relevant to the




                                                 2
             Case 1:19-cv-00109-SM Document 59 Filed 07/07/20 Page 3 of 4




Court’s assessment are Kevin O’Leary, Dana Scaduto, and Sandhya Iyer. Second, there are

emails between an attorney in the Office of the General Counsel and a staff member of that

Office, serving as the attorney’s agent for the purpose of conducting the business of the office

(“Group 2”). Third, there are emails between two or more employees with a copy to a member

of the Office of the General Counsel—most often Attorney O’Leary, who was the principal

liaison between the Office of the General Counsel and the employees who handled student

conduct (“Group 3”). Dartmouth employees copied in-house counsel when they believed the

communication contained information an attorney (typically Attorney O’Leary) needed to

provide ongoing advice with respect to Mr. Anderson. In-house counsel was expected to review

and respond to emails on which they were copied in response to changing circumstances

involving Mr. Anderson that might affect advice previously given or require new or additional

legal input. This was part of a practice established by the Office of General Counsel with respect

to employees handling student conduct matters, so copying a member of the Office occurred

with the reasonable expectation that he or she would provide advice on the topic at hand.

Finally, there are emails where no attorney is a recipient or author, but the content of the body of

the email or the chain forwarded discusses advice solicited from or given by a member of the

Office of the General Counsel (“Group 4”). These emails relate to the purpose of seeking legal

advice and some also contain attorney work product. The four PDF files are titled: “Group 1 –

To and From Counsel” (1251 pages), “Group 2 – Intraoffice” (32 pages), “Group 3 – Copy to

Counsel for Ongoing Advice” (619 pages), and “Group 4 – No Counsel” (75 pages). These four

files contain the same Bates numbers as the complete PDF and privilege log for ease of cross-

reference.




                                                 3
  Case 1:19-cv-00109-SM Document 59 Filed 07/07/20 Page 4 of 4




Dated at Burlington, Vermont, this 7th day of July 2020.


                                      By:     /s/ Shapleigh Smith, Jr.
                                              Shapleigh Smith, Jr., Esq.*
                                              Kendall Hoechst, Esq.*
                                              DINSE
                                              209 Battery Street
                                              Burlington, VT 05401
                                              802-864-5751
                                              ssmith@dinse.com
                                              khoechst@dinse.com


Dated at Manchester, New Hampshire, this 7th day of July 2020.

                                      By:     /s/ Christopher P. McGown
                                              Christopher P. McGown, Esq.
                                              WADLEIGH, STARR & PETERS, P.L.L.C.
                                              95 Market Street
                                              Manchester, NH 03101
                                              603-669-4140
                                              cmcgown@wadleighlaw.com

                                              *Admitted pro hac vice

                                              Attorneys for Defendant Trustees of
                                              Dartmouth College

                           CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing has this day been sent to Plaintiff, via ECF.


                                      __/s/ Christopher P. McGown
                                      Christopher P. McGown




                                          4
